DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 06/28/2019 with preliminary amendment filed on 05/19/2021, in which, claim(s) 1, 3, 6-11, 13, and 16-22 are pending. Claims 1, 11 and 21 are independent. Claims 1, 3, 6, 11, 13, 16, 21, and 22 have been amended. Claims 2, 4, 5, 12, 14, 15, 23, and 24 have been cancelled. No claims have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 and 02/08/2021 has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 06/28/2019 are accepted by The Examiner.

Allowable Subject Matter
Claims 1, 3, 6-11, 13, and 16-22 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular 

In claims 1, 11 and 21:
“a plurality of switches, wherein the plurality of switches includes a respective switch associated with each of the plurality of crypto cores and a respective switch associated with each of the plurality of current source blocks;
a capacitor, the capacitor being connected across the plurality of crypto cores; and
a bypass path, the bypass path being connected across the plurality of crypto cores;” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
Bose et al. (US 2015/0268710 A1) teaches power management of a multi-core processing system includes determining workload characteristics in the multi-core processing system. A power adjustment scenario is identified based on the workload characteristics.
Jimmy Fort (US 2015/0001938 A1) teaches An electronic circuit includes a functional circuit in series with at least one first current source between two terminals of application of a power supply voltage. The first current source is controllable between an operating mode where it delivers a fixed current, independent from the power consumption of said functional circuit, and an operating mode where it delivers a variable current, 
DE VIVEK K et al. (WO 2015/094374 A1) teaches an apparatus for power management. The apparatus comprises: a first power supply node; a second power supply node; a controllable device coupled to the first power supply node and to the second power supply node, the controllable device operable to short the first power supply node to the second power supply node; a load coupled to the second power supply node; and a charge recovery pump (CRP) coupled to the first and second power supply nodes.
HUBERT GERARDUS T M (WO 2004/025444 A2) teaches a data processing device with a current converter that draws current from an external supply and cyclically apportions drawn current between a charge storage device and a processor such that the drawn current varies independently of the instantaneous power demand of the processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497